IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 519
                                           :
REAPPOINTMENT TO CRIMINAL                  : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                 : DOCKET
                                           :




                                        ORDER

PER CURIAM


         AND NOW, this 4th day of May, 2020, T. Matthew Dugan, III, Esquire, Allegheny

County, is hereby reappointed as a member of the Criminal Procedural Rules Committee

for a term of three years, commencing June 1, 2020.